Exhibit 99.1 Independent Auditors’ Report Board of Directors Mineral Newco Limited We have audited the accompanying consolidated financial statements of Mineral Newco Limited and subsidiaries (the “Company”), which comprise the consolidated and company balance sheets as of 31 March 2015, and the related consolidated profit and loss account, consolidated statement of total recognized gains and losses, consolidated cash flow statement and reconciliation of net cash flow to movement in net funds/debt for the year then ended, and the related notes to the financial statements.
